Case: 1:21-cv-02600 Document #: 81-4 Filed: 07/14/21 Page 1 of 5 PageID #:2088




                          EXHIBIT 1
BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY                                                  https://direct.sos.state.tx.us/corp_inquiry/corp_inquiry-entity.asp?spage=docs&:Spagefrom=&:S...
                                          Case: 1:21-cv-02600 Document #: 81-4 Filed: 07/14/21 Page 2 of 5 PageID #:2089

         TEXAS SECRETARY of STATE
         JOSE A. ESPARZA
                                                                    BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY
         Filing Number:               802617559                              Entity Type:   Domestic Limited Liability Company (LLC)
         Original Date of Filing:     January 4, 2017                        Entity Status: In existence
         Formation Date:              N/A
         Tax ID:                      32062481604                            FEIN:
         Duration:                    Perpetual

         Name:                        W & L Trading LLC
         Address:                     833 E ARAPAHO RD STE 203
                                      Richardson, TX 75081-2269 USA

              REGISTERED AGENT                 FILING HISTORY                 NAMES                    MANAGEMENT                 ASSUMED NAMES            ASSOCIATED ENTITIES

                     Document
          View Image Number           Filing Type                                            Filing Date                    Effective Date                Eff. Cond    Page Count
                      707222640002    Certificate of Formation                               January 4, 2017                January 4, 2017                No          2

                      731020430002    Certificate of Amendment                               April 25, 2017                 April 25, 2017                 No          3

                      780801180002    Certificate of Amendment                               December 12, 2017              December 12, 2017              No          3

                      957832300001    Public Information Report (PIR)                        December 31, 2019              March 22, 2020                 No          2

                      1027048340001 Public Information Report (PIR)                          December 31, 2020              February 9, 2021               No          1


          Order     Return to Search



         Instructions:
             To place an order for additional information about a filing press the 'Order' button.




1 of 1                                                                                                                                                                       6/8/21, 9:28 AM
Case: 1:21-cv-02600 Document #: 81-4 Filed: 07/14/21 Page 3 of 5 PageID #:2090
BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY                                                   https://direct.sos.state.tx.us/corp_inquiry/corp_inquiry-entity.asp?spage=mgmt&:Spagefrom=&...
                                         Case: 1:21-cv-02600 Document #: 81-4 Filed: 07/14/21 Page 4 of 5 PageID #:2091

         TEXAS SECRETARY of STATE
         JOSE A. ESPARZA
                                                               BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY
         Filing Number:              802617559                              Entity Type:   Domestic Limited Liability Company (LLC)
         Original Date of Filing:    January 4, 2017                        Entity Status: In existence
         Formation Date:             N/A
         Tax ID:                     32062481604                            FEIN:
         Duration:                   Perpetual

         Name:                       W & L Trading LLC
         Address:                    833 E ARAPAHO RD STE 203
                                     Richardson, TX 75081-2269 USA

              REGISTERED AGENT              FILING HISTORY                   NAMES                    MANAGEMENT                 ASSUMED NAMES            ASSOCIATED ENTITIES

          Last Update                   Name                                        Title                          Address
          February 9, 2021              LIN SHAO                                    DIRECTOR                        1827 PEPPERVINE RD
                                                                                                                    FRISCO, TX 75033 USA


          Order      Return to Search



         Instructions:
             To place an order for additional information about a filing press the 'Order' button.




1 of 1                                                                                                                                                                      6/8/21, 9:28 AM
BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY                                                     https://direct.sos.state.tx.us/corp_inquiry/corp_inquiry-entity.asp?:Sfiling_number=80261755...
                                         Case: 1:21-cv-02600 Document #: 81-4 Filed: 07/14/21 Page 5 of 5 PageID #:2092

         TEXAS SECRETARY of STATE
         JOSE A. ESPARZA
                                                                 BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY
         Filing Number:              802617559                              Entity Type:   Domestic Limited Liability Company (LLC)
         Original Date of Filing:    January 4, 2017                        Entity Status: In existence
         Formation Date:             N/A
         Tax ID:                     32062481604                            FEIN:
         Duration:                   Perpetual

         Name:                       W & L Trading LLC
         Address:                    833 E ARAPAHO RD STE 203
                                     Richardson, TX 75081-2269 USA

              REGISTERED AGENT               FILING HISTORY                  NAMES                    MANAGEMENT                  ASSUMED NAMES             ASSOCIATED ENTITIES

          Name                             Address                                                                                     Inactive Date
          Kaiguo Lu                         833 E Arapaho Rd., Suite 203
                                            Richardson, TX 75081 USA


          Order       Return to Search



         Instructions:
             To place an order for additional information about a filing press the 'Order' button.




1 of 1                                                                                                                                                                         6/8/21, 9:27 AM
